FILED 

                                                              OCTOBER 29, 2015 

                                                           In the Office of the Clerk of Court 

                                                         W A State Court of Appeals, Division III 





         IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON 

                            DIVISION THREE 


STATE OF WASHINGTON,                          )         No. 32407-9-111
                                              )
                     Respondent,              )
                                              )
              v.                              )         UNPUBLISHED OPINION
                                              )
OMAR CARLOS,                                  )
                                              )
                     Appellant.               )

       LA WRENCE-BERREY, J. -      Omar Carlos appeals his convictions for first degree

burglary and second degree assault of a child. He contends that (1) the trial court erred in

denying his motion fora continuance after the court granted the State's motion to amend

the information the morning of trial, (2) insufficient evidence supported his conviction for

first degree burglary, (3) insufficient evidence supported his conviction for second degree

assault of a child, and (4) he received ineffective assistance of counsel. We reject his

contentions and affirm.

                                          FACTS

       Omar Carlos and Debra Gonzalez were married for six years and divorced in July

2013. Mr. Carlos and Ms. Gonzalez had two children, L.C., born May 28, 2001, and J.C.,
No. 32407-9-III
State v. Carlos


born September 29, 2006. Under the custody arrangement, Mr. Carlos had visitation with

L.C. and J.C. every other weekend, including overnight stays on Friday, Saturday, and

Sunday nights. Mr. Carlos also had a few hours of visitation every Wednesday after

school. Ms. Gonzalez lived in the family home on Perch Avenue in Moses Lake,

Washington, with L.C. and I.C. Mr. Carlos lived elsewhere and did not have a key or any

of the key codes to his former residence. Ms. Gonzalez had changed the locks to the

home as well as the key codes since the divorce. According to Ms. Gonzalez, as of

November 19,2013, she and her ex-husband were getting along "[f]ine." Report of

Proceedings (RP) at 49.

      On Wednesday, November 20,2013, Ms. Gonzalez was in Seattle for work. She

was scheduled to stay in Seattle through Thursday night, returning home on Friday. Ms.

Gonzalez's mother was traveling from Quincy, Washington, to stay overnight with L.C.

and I.C. at their home on Wednesday and Thursday. After the boys got home from

school, Mr. Carlos took them out for pizza at a local restaurant. It was Mr. Carlos's

normal visitation night with the boys. Mr. Carlos had one beer with dinner and when

finished, drove the boys home. During the drive, the boys overheard several heated

telephone conversations between Mr. Carlos and Ms. Gonzalez that included vulgar name

calling. After arriving at the house, Mr. Carlos called Ms. Gonzalez again, complaining



                                            2

No. 32407-9-II1
State v. Carlos


that nobody was at the house to watch the boys. L.C. told his father several times that he

and J.C. were fme to be alone at the house until their grandmother arrived. Mr. Carlos

got out ofthe truck and closed the door and made another telephone call.

      L.C. testified that when his father got back in the truck, his father told him to "get

the fuck out of my truck." RP at 80. As L.C. and J.C. got out of the truck, L.C. replied,

"Fuck you, dad," and the two boys began walking toward the front door of the house. RP

at 80. L.C. heard the driver's side door open and close. When asked, "Did you do

anything in response to hearing that?" L.C. responded, "I turned around and I kind of--1

braced for something, because I knew something was going to happen." RP at 81.

Defense counsel did not object or move to strike L.C.'s response.

      L.C. testified that his dad grabbed him by the collar of his sweatshirt, threw him

against the garage, and head-butted him, all while yelling, "[D]on't you disrespect me,

[L.C.]" RP at 86. L.C. stated he felt no pain when his body hit the wall. Mr. Carlos held

him against the wall for about three minutes. After about one and one-half minutes of

that time, Mr. Carlos moved his hands from L.C.'s collar to his throat. L.C. stated that

when his father's hands were on his throat, it did not hurt. He stated his breathing was

"[o]kay." RP at 87. But when asked whether he was able to breathe normally while his

father's hand was on his neck, L.C. responded, "No." RP at 87.


                                             3

No. 32407-9-II1
State v. Carlos


       L.C. testified that after putting at least one hand on L.C.'s throat, his dad grabbed

both of his ears. Mr. Carlos then grabbed L.C. by the collar of his sweatshirt again and

threw him onto a gravel patch next to the garage. L.C. stated he landed on his back but

that it did not hurt. Mr. Carlos stood over L.C. holding L.C.'s collar and told him,

"[Y]ou're just like your mother, your mother's a whore, fuck you, and don't ever

disrespect me like that." RP at 90. Mr. Carlos then picked L.C. up by the collar and

threw him into the garage once more before returning to his vehicle and driving off. L.C.

and lC. went inside the house and locked the front door behind them. L.C. grabbed some

ice for his wounds and broke down crying with J.C. L.C. told J.C. to hide if their father

returned.

       Ms. Gonzalez testified that approximately 30 minutes after her last telephone call

from Mr. Carlos, she received another telephone call from him stating that he had just

"kicked our son's ass." RP at 55. He then hung up the phone. Ms. Gonzalez called her

neighbor, Rita Morfin, to ask her to go over to the house to see what was happening.

       Ms. Morfm testified that when she arrived at Ms. Gonzalez's house, she noticed

L.C. was "a little distraught" and crying. RP at 129. Ms. Morfin stated that Mr. Carlos

returned to the house while she was there. Mr. Carlos entered the house through the front

door, which was ajar when he arrived. Ms. Morfin noticed that L.C. seemed nervous



                                              4

No. 32407-9-II1
State v. Carlos


when his father arrived. Ms. Morfin asked Mr. Carlos if everything was okay, but he did

not respond. Ms. Morfin returned to her home and called Ms. Gonzalez, telling her to call

911. After calling Ms. Gonzalez, Ms. Morfin watched Ms. Gonzalez's house and saw

Mr. Carlos leave. She stated that to her knowledge, Mr. Carlos did not return to the house

again that evening.

       L.C.'s testimony contradicted Ms. Morfin's on this point. He testified that his

father returned several times. When Mr. Carlos first returned, the front door was locked

and the garage door closed. L.C. heard Mr. Carlos attempting to open the front door.

Then, he heard the garage door opening. L.C. ran to the inside garage door and attempted

to hold it closed to keep his father out. L.C. was unable to do so, and his father entered.

L.C. repeatedly yelled at Mr. Carlos to leave the house. Mr. Carlos grabbed him by the

collar of his sweatshirt and threw him on the floor. Eventually, Mr. Carlos left the

residence and did not return.

       Ms. Gonzalez took Ms. Morfin's suggestion and immediately called the police.

Curt Ledeboer, officer for the Moses Lake Police Department, responded with other

officers. Officer Ledeboer met L.C., J.C., and their paternal grandmother at the boys'

home. After speaking with them briefly there, Officer Ledeboer followed them to the

paternal grandmother's house to take a statement from L.C. Officer Ledeboer talked with



                                              5

No. 32407-9-III
State v. Carlos


L.C. again and noticed he had a lump on his forehead. Officer Ledeboer took pictures of

L.C.'s injury and also talked to Ms. Gonzalez.

       Ms. Gonzalez returned to Moses Lake early the next morning, Thursday,

November 21, 2013. Officer Ledeboer returned to the Perch Avenue home Thursday

afternoon to meet Ms. Gonzalez and take additional statements from her and L.C. Officer

Ledeboer documented L.C.'s injuries. L.C. had bruising on his forehead, a lump on his

left jaw, a bruise to the right side of his face, bruising on the left and right sides of his

neck, a bruise on his pectoral, and a scrape mark on the back of his elbow. He also had

bruising and cuts on the back of both ears. Officer Ledeboer indicated the bruising on

L.C.'s neck appeared "dark and noticeable" and was finger-sized and shaped. RP at 144.

       While at the Perch Avenue home, Officer Ledeboer learned that Mr. Carlos had

arrived voluntarily at the Moses Lake Police Department and that he wanted to make a

statement. Officer Ledeboer returned to the police station and took an audiotaped

statement from Mr. Carlos. When asked by the State at what point he returned to the

Perch Avenue home to talk with Ms. Gonzalez and L.C., Officer Ledeboer responded,

"[a]fter the completion of the conversation with Mr. Carlos." RP at 142. Then,

unprompted, he added, "I had to take [Mr. Carlos] to jail and then I went back." RP at

142. Defense counsel did not object or move to strike the second, unprompted statement.



                                                6

No. 32407-9-UI
State v. Carlos


       After Mr. Carlos's arrest, the State filed the original information. This

information, dated November 22,2013, charged Mr. Carlos with residential burglary

(count 1), assault of a child in the second degree (count 2), and violation of a court order

(count 3). Count 2 alleged three alternative means of committing the crime of second

degree assault of a child, including: (1) by recklessly inflicting substantial bodily harm,

(2) by assaulting the child with a deadly weapon, and (3) by strangulation

       The State filed an amended information on March 10, 2014, nine days before trial.

The amended information changed the allegation in count 1 from residential burglary to

first degree burglary, changed the allegation in count 2 by removing strangulation as an

alternative means, and removed count 3.

       On the morning of trial, the State moved to file a second amended information

which changed count 2 to re-allege strangulation as an alternative means, but dropped the

deadly weapon alternative means. Mr. Carlos objected and argued that the addition of the

alternative means of strangulation prejudiced him at that point in the proceedings. The

court granted the State's motion for a second amended information. Mr. Carlos then

moved to continue the trial for one week in light of the amendment on the day of trial.

The court denied the motion, reasoning that the parties understood that the State had




                                              7

No. 32407-9-III
State v. Carlos


always intended to proceed under the alternative strangulation means, and that the change

in count 2 nine days prior was obviously a scrivener's error.

       At the start of trial, defense counsel waived his opening statement but reserved the

right to make his opening statement at the close of the State's case. Defense counsel then

declined to give an opening at the close of the State's case. The defense rested without

calling any witnesses.

       At the completion of the evidence phase of trial, the court heard arguments onjury

instructions. The State offered a Petrich l unanimity instruction and argued that the court

should advise the jury that to return a verdict of guilty for the assault charge, it must

unanimously decide that Mr. Carlos committed at least one of the two alternative means

of committing second degree assault of a child. Defense counsel agreed that the jury

should be advised that it must unanimously decide that Mr. Carlos committed at least one

of the two alternative means but suggested that a Petrich instruction would not be

necessary as long as the State gives a proper closing argument. The court disagreed and

concluded that where each alternative means is supported by substantial evidence, a

Petrich instruction and special verdict form are unnecessary. The State argued in its

closing argument:



       1 State   v. Petrich, 101 Wn.2d 566,572,683 P.2d 173 (1984), overruled on other

                                               8

No. 32407-9-III
State v. Carlos


       If six of you find beyond a reasonable doubt that Omar Carlos intentionally
       assaulted [L.C.], and thereby recklessly inflicted substantial bodily hann,
       and the other six decide that beyond a reasonable doubt Omar Carlos
       assaulted [L.C.] by strangulation, and you all agree that assault two was
       committed, then you don't have to actually agree whether or not that
       occurred by strangulation or by substantial bodily hann.

RP at 209. Defense counsel did not object.

       The jury found Mr. Carlos guilty of both first degree burglary and second degree

assault of a child. The jury also returned special verdicts for both charges, fmding that

Mr. Carlos was a member of the same family or household as Ms. Gonzalez for count 1

and as L.C. for count 2. On March 25, 2014, the court sentenced Mr. Carlos to 31 months

for the first degree burglary and 46 months for the second degree assault of a child to be

served concurrently.

       Mr. Carlos appeals.

                                        ANALYSIS

       1. 	   Whether the trial court erred in denying Mr. Carlos's motion/or a trial
              continuance

       Mr. Carlos contends that the trial court erred in denying his motion for a trial

continuance that he made after the court allowed the State, on the first day of trial, to add

strangulation as an alternative means to count 2.


grounds by State v. Kitchen, 110 Wash. 2d 403, 756 P.2d 105 (1988).

                                              9
No. 32407-9-II1
State v. Carlos


       "A grant or denial of a motion for a continuance is a decision that rests within the

sound discretion of the trial court." State v. Kelly, 32 Wash. App. 112, 114,645 P.2d 1146

(1982). The trial court may consider a number of factors including "surprise, diligence,

redundancy, due process, materiality, and maintenance of orderly procedure." State v.

Downing, 151 Wash. 2d 265, 273,87 P.3d 1169 (2004).

       This court reviews a trial court's denial of a motion to continue for an abuse of

discretion. lei. at 272. A trial court abuses its discretion when its decision was manifestly

unreasonable or exercised on untenable grounds or for untenable reasons. ld. (quoting

State ex rei. Carroll v. Junker, 79 Wn.2d 12,26,482 P.2d 775 (1971». "The decision to

deny the defendant a continuance will be disturbed on appeal only upon a showing that

the defendant was prejudiced or that the result of the trial would likely have been

different had the motion been granted." Kelly, 32 Wash. App. at 114. This court considers

the totality of the circumstances related to a continuance request, especially the reasons

presented to the trial court at the time of the request. ld. at 114-15.

       An amendment to the information on the morning of trial may be cause for a

continuance. State v. Purdom, 106 Wash. 2d 745, 748-49, 725 P.2d 622 (1986). However,

this case is distinguishable from Purdom. In Purdom, the amendment raised an entirely

new criminal charge under a separate section of the criminal code. ld. at 746-47. Here,



                                              10 

No. 32407-9-111
State v. Carlos


the charge remained the same--attempted second degree assault, with only a different

statutory means alleged for committing the crime. See State v. Gosser, 33 Wash. App. 428,

435,656 P.2d 514 (1982). The State originally charged Mr. Carlos with second degree

assault ofa child by three alternative means: (1) recklessly inflicting substantial bodily

harm, (2) assaulting the child with a deadly weapon, and (3) strangulation. The State

amended the charge nine days before trial by removing the alternative means of

strangulation. The second amendment on the day of trial simply returned the means of

strangulation and removed the deadly weapon alternative.

       In deciding the motion for continuance, the trial court below considered defense

counsel's argument that the second amendment of the information on the morning oftrial

constituted an undue surprise and left him unprepared to defend against the strangulation

charge that had been deleted from the information and then added back. The court also

considered the State's argument that the alternative means of strangulation had only been

removed from the information nine days earlier and defense counsel stated he was ready

for trial at the time of that first amendment. The State also argued that at the time ofthe

first amendment, it made it "fairly clear" to Mr. Carlos that it was only intending to

amend count 1 and drop count 3, not make any changes to count 2, which contained the




                                             11 

No. 32407-9-II1
State v. Carlos


second degree assault charge. RP at 10. The court denied the Mr. Carlos's motion to

continue, reasoning:

                  Because of the unique circumstances of this particular case ... the
         motion for continuance should be denied. This is a case where it is
         relatively clear that there was a scrivener's error in the process of amending
         an information. The defendant had long opportunity to prepare for the
         allegation of strangulation. It was alleged in the police reports upon which .
         . . the filing was originally based, and prepared for that up until March 10
         when the information was amended with that error included.
                  So I do not find any prejudice to Mr. Carlos, other than the
         discomfort that's ... involved in shifting strategies back to a previous
         strategy that there was plenty of time to develop and was well developed.

RP at 19. Based on this record, Mr. Carlos has not shown how the trial court abused its

discretion in denying the motion for continuance.

         2. 	   Whether suffiCient evidence supported Mr. Carlos's conviction for first
                degree burglary

         Mr. Carlos contends that there was insufficient evidence to support his conviction

for first degree burglary because he had a limited privilege to enter and remain in the

house.

         "The State ... must produce substantial evidence to support the elements of a

crime." State v. Butler, 165 Wash. App. 820, 829, 269 P.3d 315 (2012). This court reviews

de novo whether the State has met its burden of production. Id. Evidence is sufficient if,

when viewed in the light most favorable to the State, it permits a rational trier of fact to



                                              12 

No. 32407-9-II1
State v. Carlos


find the essential elements of the crime beyond a reasonable doubt. State v. Tilton, 149
Wash. 2d 775, 786, 72 P.3d 735 (2003) (quoting State v. Joy, 121 Wn.2d 333,338,851 P.2d

654 (1993)). Courts must draw all reasonable inferences from the evidence in favor of

the State and interpret the evidence most strongly against the defendant. State v. Salinas,

119 Wn.2d 192,201,829 P.2d 1068 (1992). Circumstantial evidence receives the same

weight as direct evidence. State v. Thomas, 150 Wash. 2d 821, 874,83 P.3d 970 (2004).

Appellate courts defer to the fact finder on the resolution of conflicting testimony,

credibility determinations, and the persuasiveness of the evidence. Id. at 874-75.

       For the first degree burglary charge, the State had to prove beyond a reasonable

doubt that Mr. Carlos entered or remained unlawfully in the Perch Avenue home with the

intent to commit a crime against a person or property therein, and that in entering

or while in the building or in immediate flight therefrom, he assaulted another person.

RCW 9A.52.020. Mr. Carlos only contests the sufficiency of the evidence showing that

he entered or remained unlawfully in the Perch Avenue home. A person'" enters or

remains unlawfully' in or upon premises when he or she is not then licensed, invited, or

otherwise privileged to so enter or remain." RCW 9A.52.010(5).

       Here, Ms. Gonzalez's testimony made clear that Mr. Carlos was not permitted to

enter the Perch Avenue home, where she lived with L.C. and J.C., without permission.



                                             13 

No. 32407-9-II1
State v. Carlos


Mr. Carlos lived elsewhere and did not have a key or any ofthe key codes to his fonner

residence. Ms. Gonzalez had changed the locks to the home as well as the key codes

since the divorce. When asked if Mr. Carlos had pennission to enter the home on

November 20,2013, Ms. Gonzalez replied, "No." RP at 52. When asked if Mr. Carlos

had a standing invitation to enter the residence whenever he wanted, Ms. Gonzalez

responded, "No. Unless he was invited or asked to go in." RP at 52.

       Furthennore, L.C. testified that he had locked the doors to the home after he and

lC. were inside following the initial altercation with his father. He stated that on

returning to the house, his father tried to open the front door, but when he found it locked,

he opened the garage door and entered the house through the inside garage door, pushing

past L.C. who was attempting to block his entry. L.C. testified he repeatedly yelled at his

dad to "[g]et out" once his dad was inside the house. RP at 105. Thus, based on L.C.'s

testimony, it is apparent that he did not pennit his father to enter the residence the evening

of November 20,2013.

       Mr. Carlos relies on State v. Cordero, 170 Wash. App. 351, 284 P.3d 773 (2012) for

the proposition that he had a limited privilege to enter the home on the date of the offense

based on his parental obligation to care for his minor children. However, in Cordero, the

court actually concluded the evidence was sufficient to show that the defendant


                                             14
No. 32407-9-II1
State v. Carlos


unlawfully entered a motel room in which a mother and her 14-year-old daughter lived, so

as to support a conviction for first degree burglary. Id. at 355-56,364-65. The defendant

contended the daughter invited him inside, but the court found that the daughter and the

defendant, who had dated the daughter, were aware of the mother's express disapproval

of the defendant's presence in the room. Id. at 364-65. Thus, any invitation of the

daughter was ineffective. Id. at 365. While Cordero discusses familial responsibilities, it

does not stand for the proposition for which Mr. Carlos cites it-that a parent has a

statutory obligation to provide for his or her child that causes the child's authority to

exclude entry into his or her home to yield to the nonresident parent's statutory obligation.

See id. at 363. Therefore, Cordero is not helpful to Mr. Carlos's argument.

       Finally, Mr. Carlos contends that the jury should have been instructed that

RCW 9A.52.090(3) provides a defense to an actor who "reasonably believed that the

owner of the premises, or other person empowered to license access thereto, would have

licensed him or herto enter or remain." But Mr. Carlos overlooks that this defense is

limited to first and second degree criminal trespass. RCW 9A.52.090. Therefore, Mr.

Carlos's questionable belief that Ms. Gonzalez would have permitted him to enter on the

evening of November 20,2013, is irrelevant, and it would have been error for the jury to

be instructed on such a defense. We therefore conclude that the State's evidence was



                                              15 

No. 32407-9-III
State v. Carlos


sufficient to prove that Mr. Carlos entered or remained unlawfully in the Perch Avenue

home on November 20,2013.

       3. 	   Whether substantial evidence supported both alternative means for
              committing second degree assault ofa child

       Mr. Carlos also contends that the State failed to produce substantial evidence to

support both alternative means for committing second degree assault of a child.

       "A fundamental protection accorded to a criminal defendant is that a jury of his

peers must unanimously agree on guilt." State v. Smith, 159 Wash. 2d 778, 783, 154 P.3d
873 (2007). In order to safeguard the defendant's constitutional right to a unanimous jury

verdict as to the alleged crime, substantial evidence of each of the relied-on alternatives

must be presented. Id. As long as there is substantial evidence to support each means

charged, a unanimity instruction is not needed. State v. Arndt, 87 Wn.2d 374,377, 553
P.2d 1328 (1976).

       There are seven alternative means of committing second degree assault.

RCW 9A.36.021(1)(a)-(g). Here, the State charged Mr. Carlos with two alternative

means of second degree assault: (1) recklessly inflicting substantial bodily harm and

(2) strangulation. RCW 9A.36.021(l)(a), (g). The jury was instructed that to convict Mr.

Carlos of second degree assault of a child, the State had to prove beyond a reasonable

doubt that he "intentionally assaulted [L.C.] and thereby recklessly inflicted substantial

                                             16 

No. 32407-9-III
State v. Carlos


bodily harm; or ... assaulted [L.C.] by strangulation." Clerk's Papers (CP) at 84. Mr.

Carlos contends that the State failed to produce substantial evidence for both alternative

means.

         a.    Substantial bodily harm

         "Substantial bodily harm" means bodily injury that involves (1) a temporary but

substantial disfigurement, or (2) which causes a temporary substantial loss or impairment

of the function of any bodily part or organ, or (3) which causes a fracture of any bodily

part. RCW 9A.04.llO(4)(b). Mr. Carlos contends that the State failed to prove beyond a

reasonable doubt any of these three possibilities of substantial bodily harm. The State

argues that L.C.'s injuries, as documented in the record, support a fmding of "substantial

bodily harm" involving "temporary but substantial disfigurement."

         In State v. McKague, 172 Wash. 2d 802, 262 P.3d 1225 (2011), the court clarified

what type of bodily injury must be present to constitute "temporary but substantial

disfigurement" for purposes ofRCW 9A.04.l10(4)(b). In that case, Jay McKague had

punched the victim several times in the face and pushed him to the ground, causing his

head to strike the pavement. Id. at 806. As a result, the victim later showed facial

bruising and swelling which lasted several days, and lacerations to his face, back of head,

and arm. Id. The court commented that'" substantial' ... signifies ... a showing greater



                                             17 

No. 32407-9-111
State v. Carlos


than an injury merely having some existence." Id at 806. The court approved a

definition of "substantial" as "'considerable in amount, value, or worth.'" Id. (quoting

WEBSlER'S THIRD NEW INTERNATIONALDICTIONARY 2280 (2002)). In holding that the

facts supported the jury's fmding that Mr. McKague had caused his victim sufficient

injuries to meet the clarified standard, the court also cited with approval State v. Hovig,

149 Wn. App. 1,5, 13,202 P.3d 318 (2009) (red and violet teeth marks lasting up to two

weeks constituted substantial bodily injury); and State v. Ashcraft, 71 Wash. App. 444, 448­

49,455, 859 P.2d 60 (1993) (several bruises on a three year old, some more than three

days old, from being disciplined with a shoe, were temporary but substantial

disfigurement). The court explicitly rejected that portion of the lower court's definition

that would make any demonstrable impairment a substantial injury, no matter how minor.

McKague, 172 Wash. 2d at 806.

       Officer Ledeboer testified that when he talked with L.C. at his grandmother's

house the night of the incident, he observed that L.C. had a noticeable, fresh-looking

lump on his forehead that was "bigger than a quarter in circumference." RP at 138.

Officer Ledeboer took pictures of the injury that night. The next day, Officer Ledeboer

observed more injuries, which he also documented. Officer Ledeboer testified that L.C.'s

injuries included bruising on his forehead, a lump on his left jaw, a bruise to the right side



                                             18 

No. 32407-9-III
State v. Carlos


of his face, bruising on the left and right sides of his neck, a bruise on his pectoral, and a

scrape mark on the back of his elbow. L.C. also had bruising and cuts on the back of both

ears. Officer Ledeboer indicated the bruising on L.C.'s neck appeared "dark and

noticeable" and ran at an angle up L.C.'s neck consistent with fingers. RP at 144.

       Viewing these facts in the light most favorable to the State, a rational trier of fact

could conclude that L.c. 's injuries were "substantial" because they were "considerable in

amount, value, or worth." Indeed, the multiple bruises and lacerations present in this case

are very similar to the injuries discussed in McKague. Thus, the State produced sufficient

evidence to prove the "temporary but substantial disfigurement" means of "substantial

bodily harm."

       b.       Strangulation

       "Strangulation" means "to compress a person's neck, thereby obstructing the

person's blood flow or ability to breathe, or doing so with the intent to obstruct the

person's blood flow or ability to breathe." RCW 9A.04.110(26). Mr. Carlos contends the

State failed to prove strangulation beyond a reasonable doubt. The State argues that

L.C.'s testimony supports a finding that Mr. Carlos compressed L.C.'s neck, thereby

obstructing his ability to breathe.




                                              19 

No. 32407-9-II1
State v. Carlos


       L.C. testified that after his father threw him against the garage, his father moved

his hands from L.C. 's collar to his throat and held his hands there for about a minute and

one-half. When asked if it hurt when his father's hands were on his neck, L.C. replied,

"No." RP at 87. When asked how his breathing was, he replied, "Okay." RP at 87. But

when asked a question later whether he was able to breathe normally while his father's

hands were on his neck, L.C. responded, "No." RP at 87.

       The State contends that this testimony established that L.C.'s breathing was at least

partially obstructed when his father's hands were on his neck. Mr. Carlos argues that

"obstruct" requires complete, not partial obstruction of breathing. Division One of this

court recently analyzed the meaning of"obstrucf' and concluded "that the plain meaning

of obstruct in the strangulation statute is to hinder or block to some degree. That is, the

statute applies equally to complete and partial obstructions of either a victim's ability to

breathe or to experience blood flow." State v. Rodriguez, 187 Wn. App. 922,935,352

P.3d 200 (2015).

       Mr. Carlos also contends that L.C.'s response that his breathing was "okay"

undermines the State's evidence on this element. But this court must consider L.C.'s

response in the context of his entire testimony and must view the evidence in the light

most favorable to the State. L.C. clarified just one question later that he was unable to



                                             20 

No. 32407-9-I1I
State v. Carlos


breathe nonnally. We conclude that L.C.'s statement about not being able to breathe

nonnally while his father's hands were around his neck, as well as the subsequent

bruising observed by Officer Ledeboer to be "dark and noticeable" and running at an

angle up L.C.'s neck consistent with fingers, constitutes substantial evidence that Mr.

Carlos assaulted L.C. by means of strangulation.

       In conclusion, the record shows that the State produced substantial evidence of

both alternative means it charged for second degree assault of a child. We, therefore,

conclude that Mr. Carlos's right to a unanimous jury verdict was not compromised when

the trial court chose not to give a Petrich unanimity instruction.

       4.     Whether Mr. Carlos received ineffective assistance ofcounsel

       Mr. Carlos contends that his counsel at trial was ineffective for (1) failing to make

an opening statement, (2) failing to object to objectionable and prejudicial testimony,

(3) failing to recognize and develop viable defenses, and (4) failing to present and argue

the bases for an exceptional and mitigated sentence below the standard range at the

sentencing hearing.

       A claim for ineffective assistance of counsel presents a mixed question of law and

fact, which this court reviews de novo. State v. Jones, 183 Wn.2d 327,338,352 P.3d 776

(2015). "Competency of counsel is detennined based upon the entire record below."



                                             21 

No. 32407-9-UI
State v. Carlos


State v. McFarland, 127 Wn.2d 322,335,899 P.2d 1251 (1995). To prevail on a claim of

ineffective assistance of counsel, Mr. Carlos must show: (1) defense counsel's

representation was deficient, i.e., it fell below an objective standard of reasonableness

based on a consideration of all the circumstances; and (2) defense counsel's deficient

representation prejudiced him, i.e., there is a reasonable probability that, except for

counsel's unprofessional errors, the result of the proceeding would have been different.

Id. at 334-35. If a defendant fails to establish either prong, this court need not inquire

further. State v. Hendrickson, 129 Wash. 2d 61, 78, 917 P.2d 563 (1996).

       A defendant must also overcome a strong presumption that counsel's

representation was effective. State v. Reichenbach, 153 Wash. 2d 126, 130, 101 P.3d 80

(2004). However, this presumption may be rebutted ''where there is no conceivable

legitimate tactic explaining counsel's perfonnance." Id.

       a.     Failure to make an opening statement

       Mr. Carlos claims his trial counsel was ineffective for not making an opening

statement. Initially, defense counsel reserved the right to make an opening statement at

the conclusion of the State's case but ultimately decided not to present one.




                                             22 

No. 32407-9-III
State v. Carlos


       "A defense counsel's decision to waive an opening statement does not constitute

deficient performance under the Strickland.2] test." In re Pers. Restraint ofDavis, 152
Wash. 2d 647, 715, 101 P.3d 1 (2004). "Trial counsel has the option of making an opening

statement" or potentially waiving it as a "strategic trial tactic." Id.

       As in Davis, Mr. Carlos has cited no authority that an opening statement is

required. Mr. Carlos also fails to cite any evidence in the record that waiving the

statement was not a tactical decision by counsel. Instead, Mr. Carlos contends that the

State failed to identify any tactical or strategic reason why trial counsel would have

waived the statement. However, it is not the State's burden to identify such a trial tactic.

Even so, the State suggested that one reason for waiving the statement was that the

defense's case rested on counsel's cross-examinations of State witnesses and also the

insufficiency of the evidence of the State's case-in-chief. Without independent evidence

and witnesses of its own, counsel may have decided an opening statement was

unnecessary. In addition, it is a sound defense strategy for the defense not to give an

opening statement which could telegraph to the State arguments it wishes to reserve until

closing, after all of the evidence has been submitted.




       2 Strickland V.   Washington, 466 U.S. 668, 104 S. Ct. 2052,80 L. Ed. 2d 674
(1984).

                                               23 

No. 32407-9-II1
State v. Carlos


       But even if it was not a tactical decision, Mr. Carlos has failed to sufficiently

demonstrate how he was prejudiced by his counsel's decision not to deliver an opening

statement. ld. Under these facts, the decision by defense counsel not to make an opening

statement did not constitute ineffective assistance of counsel.

       b.     Failure to object to objectionable and prejudicial testimony

       Next, Mr. Carlos contends his counsel was ineffective for failing to object to

witness testimony that was speculative and prejudicial.

       Counsel's decisions regarding whether and when to object "fall firmly within the

category of strategic or tactical decisions." State v. Johnston, 143 Wash. App. 1, 19, 177
P.3d 1127 (2007). The failure to object constitutes ineffective assistance of counsel

justifYing reversal only in egregious circumstances where the testimony is central to the

State's case. ld. (quoting State v. Madison, 53 Wash. App. 754, 763, 770 P.2d 662 (1989)).

"To prove that failure to object rendered counsel ineffective, [the defendant] must show

that not objecting fell below prevailing professional norms, that the proposed objection

would likely have been sustained, and that the result of the trial would have been different

if the evidence had not been admitted." Davis, 152 Wash. 2d at 714 (footnotes omitted).

Again, this court presumes that the failure to object was a trial strategy or tactic, and the

defendant has the burden to rebut this presumption. Johnston, 143 Wash. App. at 20.



                                              24
No. 32407-9-III
State v. Carlos


       The first statement Mr. Carlos argues was objectionable occurred when the State

asked L.C. ifhe did anything in response to hearing his father's truck door open and close

behind him. L.C. replied, "I turned around and I kind of--I braced for something,

because I knew something was going to happen." RP at 81. Mr. Carlos contends his

counsel should have objected to the statement because it was speculative, implying L.C.

believed his father was coming to assault him and, because it was prejudicial, suggesting

past bad conduct by Mr. Carlos toward his son.

       Mr. Carlos's argument that L.C.'s statement suggested prior assaults infers too

much. But even if defense counsel should have objected and even if the answer was

objectionable, Mr. Carlos does not establish that the failure to object changed the result of

the trial. The evidence of assaultive conduct was overwhelming and actually unrefuted.

       The second statement that Mr. Carlos argues was objectionable was made by

Officer Ledeboer. When asked at what point he returned to the Perch Avenue home to

talk with Ms. Gonzalez and L.C. on November 21,2013, Officer Ledeboer responded,

"[a]fter the completion of the conversation with Mr. Carlos." RP at 142. Then,

unprompted, he added, "I had to take [Mr. Carlos] to jail and then I went back."

RP at 142. Mr. Carlos contends that his counsel should have objected to the unprompted




                                             25 

No. 32407-9-II1
State v. Carlos


statement because it was a witness response that was outside of the scope of the question

asked. See Johnston, 143 Wash. App. at 20-21.

       Because this court presumes that the failure to object was a legitimate tactical

decision, Mr. Carlos must demonstrate an absence of legitimate strategy or tactics in

failing to object. However, Mr. Carlos makes no argument as to why the failure to object

was not a tactical decision. One tactical reason was not to call extra attention to the fact

that the defendant was taken to jail. Davis, 152 Wash. 2d at 714. But even if Mr. Carlos

had proved that not objecting fell below prevailing professional norms and that the

proposed objection would have likely been sustained, he has not met his burden of

proving the result of the trial would have been different if an objection was made and the

trial court instructed the jury to disregard the last statement.

       c.     Failure to recognize and develop viable defenses

       Third, Mr. Carlos contends his trial counsel's performance was deficient for failing

to identify and advocate a viable defense theory. He provides no case law to support his

argument on this point. Specifically, he contends defense counsel should have argued

that he had a privilege to enter the Perch Avenue home to care for his minor children on

the night of the altercation.




                                               26 

No. 32407-9-111
State v. Carlos


        However, as discussed above, sufficient evidence was presented at trial to show

that he did not have the express pennission of either his ex-wife or his two children.

Furthennore, Mr. Carlos provided no relevant case law to show that the obligation to care

for minor children created a privilege for him to enter the residence. Therefore, it was

tactically reasonable for counsel to decide not to argue this as a defense theory.

        Mr. Carlos also contends defense counsel should have offered a jury instruction

consistent with RCW 9A.52.090(3). However, as analyzed above, the plain language of

RCW 9A.52.090 limits its application to first and second degree criminal trespass. Thus,

counsel had reason not to raise such a defense.

        Third, Mr. Carlos argues·counsel should have offered an instruction on the defense

of child discipline, rather than arguing against it when the prosecutor offered it.

However, as Mr. Carlos notes, the court gave the instruction over defense counsel's

objections, so Mr. Carlos cannot meet his burden of proving prejudice. This court should

conclude that Mr. Carlos's ineffective assistance claim for failing to raise certain defenses

also fails.

        d. 	   Failure to present and argue the bases/or an exceptional and mitigated
               sentence below the standard range at the sentencing hearing

        Finally, Mr. Carlos contends his counsel was ineffective for failing to argue for an

exceptional or mitigated sentence below the standard range at the sentencing hearing. He

                                             27 

No. 32407-9-II1
State v. Carlos


argues that his counsel should have argued failed defense theories from trial as mitigating

factors for sentencing. Mr. Carlos cites State v. Jeannotte, 133 Wash. 2d 847, 947 P.2d
1192 (1997) for this proposition.

       Jeannotte provides that under the Sentencing Reform Act of 1981, chapter 9.94A

RCW, certain "failed defenses" "may constitute mitigating factors supporting an

exceptional sentence below the standard range." Id. at 851. The legislature has provided

examples of these "failed defense" mitigating circumstances at RCW 9.94A.535(1). But

none of the listed defenses apply to this case. While the language ofRCW 9.94A.535(1)

makes clear that it is not an exclusive list, Mr. Carlos has not provided any legal support

for his proposition that the failed defenses in this case are also mitigating circumstances

justifying an exceptional sentence.

       At sentencing, defense counsel reminded the court that his client was remorseful

and generally cooperated with police, and counsel insisted the punishment did not fit this

particular crime. As a result, defense counsel secured a low-end standard range sentence

for his client. Without more, Mr. Carlos has failed to rebut the presumption that tactical

reasons existed for defense counsel not to argue admittedly failed defenses as mitigating

circumstances. Mr. Carlos's claims for ineffective assistance of counsel fail.




                                             28 

No. 32407-9-II1
State v. Carlos


      Affirm.

      A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to

RCW 2.06.040.




WE CONCUR:




2zd~w ~ G\-­
         U
Siddoway, C.J.             i
                               f

                                               ~!..F--==---+-J.'F--------
                                         -K-o-,r




                                            29